Opinion by
Dallingeb, J.
It was stipulated that the merchandise consists of plates, vases, trays, boxes, bottles, atomizers, coupes, inkstands, sets, lamps, photo frames, shovel holders, andirons, screens, gueridons, bookends, perfume burners, and baskets chiefly used on the table, in the kitchen or in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was sustained on the authority of United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373).